 In theMatter ofGARODRADIOCORPORATIONandLOCAL430OFTHEUNITED ELECTRICAL RADIO & MACHINE WORKERS OF AMERICA, C. I.O.Case No. R-2185.Decided January24,1941Jurisdiction:radio manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives; contract about to expire, no bar to;eligibilitydetermined in accordance with desires of the parties ; electionnecessary.Unit Appropriatefor CollectiveBargaining:all the employees in the Company'sproduction departments, including' working supervisors, but excluding engi-neering, laboratory, watchmen, porters, maintenance, and toolroom, time-studymen, timekeepers, experimental workers, foremen, non-working supervisors,stockroom employees, shipping and receiving room employees, office, clerical, andall other non-production employees ; agreement as to.Mr. Daniel Baker,for the Board.Mr. Morris Weintraub,of New York City, for the Company.Mr. Frank Scheiner,of New York, for Local 430.Mr.William Karlin,byMr. Leo Greenfield,of New York City,for Local B-1010.Mr. George Twritz,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 22, 1940, Local 430 of the United Electrical Radio &Machine Workers of America, C. I. 0., herein called Local 430, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Garod Radio Corporation,Brooklyn, New York, herein called the Company," and requesting aninvestigation and certification of representatives pursuant to Section9,(c) of the National Labor Relations'Act, 49 Stat. 449, herein calledthe Act.On November 20, 1940, the National Labor Relations Board,herein called the Board, acthig pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rules1 The Companywas incorrectly referred to in the petition as Garod Radio Corp.29 N. L.R. B., No. 34.184 GAROD RADIO CORPORATION ,185and Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On November 25, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal 430, and upon Radio Union, Local B-1010, International Brother-hood of Electrical Workers, affiliated with the American Federation ofLabor, herein called Local B-1010, a labor organization claiming to rep-resent employees directly affectedby the investigation.Pursuant tothe notice, a hearing was held on December 7, 1940, at New York City,beforeHoward Myers, the Trial Examiner duly designated by theBoard.The Board, the Company, Local 430, and Local B-1010 wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard,to examine and cross-examine witnesses,and to in-troduce evidence bearing on the issues was afforded all parties.Atthe opening of the hearing the Company filed an answer in the form ofwritten objections to the Board's taking jurisdiction of the proceedingon the grounds,among others,that a certain contract between theCompany and Local B-1010 would not expire until March 1, 1941,and could be extended by either party for a further period of 1 yearafter March 1, 1941; and that the issues of law and fact raised by thepetition had already been disposedof bythe Board when it dismisseda previous petition filed by Local 430.During the course of thehearing the Company moved to dismiss the proceeding on the groundsabove set forth, and Local B-1010 moved to dismiss the petition onthe same grounds and on the further ground, among others, that thegranting of the relief sought would constitute an illegal and uncon-stitutional interference with Local,B-1010's, contractual rights.TheTrial Examiner did not pass upon the said motions.The motionsare hereby denied.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner andfinds thatno prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following':FLNDINGS OF FACTI.THE BUSINESSOF THE COMPANYGarod Radio Corporation is a New York corporation having itsfactory in Brooklyn,New York City.It is engaged in the manufac-ture of radios.For use in such manufacture it annually,purchasesmaterials,consisting mainly of parts,valued at approximately$100,000,more than 50 percent of which are shipped to the Company from points 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside New York State.The Company's total sales 'of its productsamount to more than $200,000 per year,Z of which about 25 percentrepresents products shipped to points outside New York State.TheCompany concedes that it is engaged in interstate commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal 430 of the United Electrical, Radio & Machine Workers ofAmerica is a labor organization, affiliated with the Congress of Indus-trialOrganizations, admitting employees of the Company to itsmembership. ,Radio Union, Local B-1010, International Brotherhood of ElectricalWorkers, is a labor organization, affiliated with the American Federa-tion of Labor, admitting employees of the Company to its membership.III.THE QUESTION CONCERNING REPRESENTATIONOn March 8, 1938, the Company and Local B-1010 entered into acollective bargaining agreement pursuant to which the Company recog-nized Local I3-1010 as the exclusive bargaining agent of the employeesin the Company's production departments.On February 14, 1939,May 7, 1940, Local 430 wrote a letter to the Company stating thatLocal B-1010 had severed its affiliation with the International Brother-hood of Electrical Workers and was known as Local 430 of the UnitedElectrical Radio & Machine Workers of America, that Local 430 wasthe duly designated exclusive bargaining agency of the Company'semployees, and requesting a conference for collective bargaining.OnMay 15, 1940, Local 430,filed with the Regional Director a petitionrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act,,;-hich petition was dismissed bythe Board on June 19, 1940.On May 17, 1940, the Company andLocal B-1010 entered into an agreement modifying the agreement ofMarch 8, 1938, above referred to.The modification, among otherthings, provided for a closed shop, that the modification would remainin effect until March 1, 1941, and "from year to year" thereafter, andthat "Either party desiring to modify this agreement must notifythe other ' in writing at least 60 days prior to March 1 of anyyear . . ." In various conferences with the Company following thefiling of the petition of May 15, 1940, and following its dismissal,Local 430 renewed its claim to be the duly designated bargainingrepresentative of the employees and its request to the Company for acollective bargaining agreement.The Company declined to enter2 The stipulation upon which the above facts as to the Company's operations are based,"but it is apparentfrom the context that the parties were referring to the annual sales volume. GARODRADIO CORPORATION--187into negotiations with Local 430 for such an agreement on the groundthat an unexpired contract was in effect between the Company andLocal B-1010, and stated that it would request the Board to conductan election to settle the question concerning representation.On orabout the day'of the hearing the Company stated it would not dealwith Local 430 pending the Board's decision.The Company and Local B-1010 contend that there is no questionconcerning representation, since a valid closed-shop contract betweenthem is now in effect. Since the present contract between the Com-pany and Local B-1010 is terminable on March 1, 1941, it plainly couldnot preclude the Board from making an investigation and determininga bargaining representative for the purpose of negotiatinga new agree-ment for the period following March 1, 1941, if one is desired.3Local 430 submitted to theRegionalDirector evidence of substantialmembership among the Company's employees''We find thata question has arisen concerningthe representation ofemployeesof the Company.IV.THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATIONUNION COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITLocal 430, Local B-1010, and counsel for the Board stipulated tothe effect that the appropriate unit for purposes of this proceeding3Matter of Quality FurnitureMfg CoandUnited Furniture Workers ofAmerica,Local576,C. 1.0.,8 N. L. R B 850, 856;Matter of Martin Bros. Box CompanyandToledoIndustrial Union Council,7 N.L. R.B. 88, 91;Matterof 77.Margolin &Co , Inc,andInt'l LadiesHandbag,Pocketbook& Novelty Workers' Union,9 N. L.R. B. 852, 855.Wenote,also,that the modification whereby the present contractruns fromyear to year wasmade afterLocal 430had informedthe Companyof its claim to represent the employeesand had filed its petition with the RegionalDirector, and that the contract previously inforce had no provision for its extension or renewalbeyond March 1, 1941Matter ofColonic Fibre Company, Inc.and CohoesKnitGoodsWorkers Union No. 21514, A. F. of L.,9 N. L. R.B. 658, 660;Matterof ShowersBrothers Company, IncandNationalFurnitureWorkersLocal No 1, of the Upholsterers InternationalUnion of'NorthAmerica, etc,13N L R B. 829, 832 ;Matterof Union PremierFood Stores,Inc., etcandUnited Retail &Wholesale Employees of America,etc.,11 N. L. R B. 270,277; Matter of California WoolScouringCompanyandTextileWorkers Organizing Committee,5N. L. R. B. 782, 785;Matter of American-WestAfricanLine, Inc.andNationalMarine Engineers'BeneficialAssociation,4 N. L R.B 1086, 1090.' Local 430 submitted 24 signedcardsapplying formembershipin Local 430 bearing thenames of personson the Company's pay roll of October 22, 1940, which pay ioll was com-posed of the name,, of 42 employees.The bulk of the cards were dated between May 6 and21, 1940 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDconsists of the employees in the production departments, includingworking supervisors, and does not include engineering, laboratory,watchmen, porters, maintenance, and toolroom, time-study men, time-keepers, experimental workers, foremen, non-working supervisors,stockroom employees, shipping and receiving room employees, office,clerical, and all other non-production employees.The Company statedthat it had no objection to such unit.We see no reason for notcarrying out the desires of the two labor organizations in this respectand shall give effect to this stipulation.5We find that all the employees'in the Company's production depart-ments, including working supervisors, but excluding engineering,laboratory, watchmen, porters, maintenance, and toolroom, time-studymen, timekeepers, experimental workers, foremen, non-working su-pervisors, stockroom employees, shipping and receiving room em-ployees, office, clerical, and all other non-production employees, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.171.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.Local 430 and Local B-1010 stipulated that in the event that theBoard directed an election, the employees in the appropriate unit.eligible to vote should be those employed by the Company on May 6and December 7, 1940. The'Company stated that it had no objectionto this basis for eligibility.The representation dispute in this casearose as a result of a schism in the ranks of Local B-1010 on May 6,1940.The parties, by their stipulation, have in effect recognized thisas the determinative date with respect to the dispute and have agreedthat, if the dispute is to be settled by an election, it should be settled asof that time.While it is ordinarily advisable to use a current pay rollto determine eligibility to vote in an election designed to settle a rep-resentation dispute, where, as here, the dispute relates to an earlierperiod and the disputants have agreed to its determination as of thattime, we believed that settlement of the dispute can best be achievedby acting in accordance with the desires of the parties.We shall,therefore, under the circumstances here present, give effect to thestipulation.Local B-1010 requested that its name appear on the ballot as'LocalB-1010 of the International Brotherhood of ElectricalWorkers,6 This is the same unit as is established in the Company's contract with Local B-1010of March 8,1938, with the addition of working supervisors GAROD RADIO CORPORATION189A. F. of L.We shall direct that the ballots be drawn in the formrequested.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the "following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Garod Radio Corporation,Brooklyn, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All the employees in the Company'sproduction departments,including working supervisors, but excluding engineering, laboratory,watchmen,porters, maintenance,and toolroom,time-study men, time-keepers, experimental workers,foremen, non-working supervisors,stockroom employees,shipping and receiving room employees, office,clerical, and all other non-production employees,constitute a unitappropriate for the purposes of collective bargaining,within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant'to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withGarod Radio Corporation,Brooklyn, New York, an election by secretballot shall be conductedas early aspossible but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Second Region acting inthismatter as agent for the National Labor Relations Board andsubject toArticleIII, Section 9, of said Rules and Regulations, amongall the employees employed in the Company's production departmentson May 6 and December 7,1940, including working supervisors, em-ployees who did not work on said dates because they were ill or onvacation,and employees who were then or have since been temporarily]aid off, excluding engineering,laboratory,watchmen, porters, mainte-nance, and toolroom, time-study men, timekeepers,experimental work-ers, foremen,non-working supervisors,stockroom employees,shippingand receiving room employees,office, clerical,and all other non-produc-tion employees,and employees who have since quit orbeeiI dischargedfor cause,to-determine whether they desire to be represented by Local430, United Electrical,Radio & Machine Workers of America, C. I. O., 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDor by Local B-1010 of the International Brotherhood. of ElectricalWorkers, A. F. of L., for the purposes of collective bargaining, or byneither.MR. WILLIAM M. LElsrstsoN, dissenting in part :_On June 19, 1940, the Board dismissed the original petition in thisease on the ground that the existing contract was a bar to a representa-tion proceeding.This contract will not expire until March 1, 1941.Every employee working under the contract has a right to vote forrepresentatives to negotiate a new contract.The stipulation of theparties has the effect of denying the right to vote to any employeeswho were hired subsequent to May 6. I am of the opinion that theBoard should follow its usual practice of permitting all employeesto vote who were on the payroll preceding the direction of election.A stipulation which sets aside the legal right of employees to voteis not binding on the Board.66Matter of Climax Machinery CompanyandMetal Polishers, Buffers, Platers and HelpersInternational Union, Local Union No. 171, affiliated with the A. F.of L, 26 N. L R. B.1038;Matter of Waggoner Refining Company, Inc., and W. T. Waggoner EstateandInter-nationalAssociation of Oil Field, Gas Well and Refinery Workers of America, 6 N. L.R. B.731. 761 ;Matter of Princely Products, Inc.andUnited Shoe Workers of America, C. I. 0.,15 N. L.R. B. 438, 441.